Citation Nr: 0427884	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  95-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine injury 
residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from December 1985 to 
December 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

In January 1996, the veteran had a hearing at the RO.  In 
March 1997 and November 1998, the Board remanded this claim.  
The case returned to the Board in July 2004 and is now ready 
for appellate disposition.


FINDINGS OF FACT

1.  A chronic cervical spine disorder is first shown by 
medical evidence dated in 1993.

2.  There is no persuasive evidence showing the veteran's 
cervical spine disorder is related to disease or injury 
incurred during service.


CONCLUSION OF LAW

The veteran did not incur cervical spine injury residuals as 
a result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical and personnel records; his contentions, 
including those provided at a hearing in 1996; statements and 
testimony from the veteran's spouse; a 1998 VA examination 
report; information from the U.S. Armed Services Center for 
Unit Records Research (CURR), the National Personnel Records 
Center, and the U.S. Army Medical Department Activity; a 
letter from Beverly [redacted], L.M.T.; and private medical 
records from David Heligman, M.D., at the Institute for 
Orthopaedic Surgery & Sports Medicine, Douglas Savage, M.D., 
at the Southwest Florida Neurosurgical Associates, the 
Columbia Regional Medical Center, Eshan Kibria, D.O., at the 
Neurology Clinics & Research Center, Edward Steinmetz, M.D., 
at the Neurology Associates of Lee County, Joe Vasconcellos, 
D.O., at the Colonial Chiropractic Office, Chan Acupuncture 
Clinic, Fort Myers MRI, and Bradley Rachman, D.C., at Rachman 
Chiropractic.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on this claim.  The Board 
notes there is also private medical evidence in the file 
(i.e., Craig Sweet, M.D.) that concern treatment for an 
unrelated medical condition and will not be discussed any 
further.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he was in a tank accident.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  In this case, incurrence of a chronic cervical spine 
disorder in service is not factually shown.  The veteran's 
service medical records do not show treatment for any 
complaints or injuries to the cervical spine, nor diagnosis 
of any cervical spine  disorder.  As discussed below, the 
Board has attempted to assist the veteran in documenting the 
injury that he has reported.  In so doing, the Board has 
concluded that the veteran's statements concerning the 
reported tank accident lack sufficient weight and credibility 
to support a finding that the veteran sustained the reported 
neck injury during his active military service.

The Board has reviewed all of the evidence in the veteran's 
claims file.  The first indication from him that he was 
experiencing any cervical spine problems was in a statement 
he made to Dr. Rachman when seeking medical treatment in July 
1993.  There is also a 1996 statement from Ms. [redacted], a 
licensed massage therapist, indicating that when she treated 
the veteran in 1990-91 for neck pain, he explained that he 
had injured his neck during service.  She does not provide a 
diagnosis for the veteran's condition at that time; the first 
medical evidence showing consistent complaints of neck pain 
is dated in 1993 from Dr. Rachman.  In 1993, diagnoses of 
radicular neuralgia, fasciitis, and facet joint swelling were 
rendered.  MRI in 1996 showed spondylotic spurring and disc 
herniation with stenosis and nerve root impingement.  In 
1998, the veteran underwent surgery for herniated cervical 
discs.

Therefore, the evidence first shows a chronic cervical spine 
disorder five years after the veteran's separation from 
service.  The Board notes that the record does not contain 
contemporaneous evidence of the reported statement made 
during massage treatment.  Moreover, the Board cannot accept 
Ms. [redacted]'s 1996 statement as showing a chronic cervical 
spine disorder was actually present in 1990-91; she did not 
provide a diagnosis, but stated the veteran had neck pain and 
tightness.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  It must also be noted that, despite the 
massage therapy treatment with Ms. [redacted], when the 
veteran sought treatment from Dr. Rachman in 1993, he stated 
his neck pain had been present for two years, since 1991.  
Even though he did relay a history of a military injury at 
that time, he did not report experiencing chronic pain since 
that injury.  The veteran's spouse also states that she has 
known him since 1991 and he has had neck pain since that 
time.  Therefore, the combination of the veteran's history to 
Dr. Rachman and the statement from Ms. [redacted] show that 
the veteran's complaints of chronic neck pain date to, at the 
earliest, 1990.  

There are medical opinions of record indicating that the 
veteran's current cervical spine problems are a residual of 
the in-service injury that he has described.  He states that 
he was in a tank on a night mission when the tank went into a 
ditch and he injured his neck.  He states he sought medical 
treatment at that time and was told he had a muscle strain.  
Dr. Rachman stated in 1995 that the diagnosed facet joint 
swelling, radicular neuralgia, and fasciitis were consistent 
with the military accident the veteran described.  The 1998 
VA examiner stated the veteran's herniated cervical discs 
were the result of the initial injury for which he was 
treated at Fort Irwin, California, in 1988.  Dr. Heligman 
states the veteran injured his neck in 1988 in a car accident 
during service.  Other medical professionals have noted a 
history of neck pain since the 1988 injury described by the 
veteran.

As the record contains no contemporaneous evidence of the 
reported tank accident and no contemporaneous evidence of the 
reported neck injury, these medical opinions rely solely on 
the history provided by the veteran.  These medical opinions 
as to the etiology of the veteran's cervical spine disorder 
are simply not persuasive.  The opinions are based solely on 
the veteran's reported history of sustaining a cervical spine 
injury during service.  The fact that physicians have 
accepted the veteran's statements as to the relationship 
between his complaints of neck pain and a reported in-service 
injury is irrelevant because, in this case, for the reasons 
discussed below, the Board concludes that the veteran's 
reported history is not credible and not probative evidence.  
The probative value of a medical opinion is significantly 
lessened to the extent it is based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  The Board is not 
required to accept medical opinions that are based solely on 
recitation of history, such as these.  Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995).  

In essence, the veteran's unsupported history lessens the 
value of any medical opinions because the opinions were 
clearly based solely on that history, since there is no 
objective documentation of in-service cervical spine 
pathology.  The veteran alleges that his service medical 
records are incomplete, specifically the records concerning 
treatment he received at Weed Army Hospital after the neck 
injury.  The RO has repeatedly requested these records from 
the National Personnel Records Center, which indicates that a 
search of Weed Army clinical records from 1987 and 1988 were 
negative.  The RO also requested these records from the U.S 
Army Medical Department Activity at Fort Irwin, California, 
where the veteran was stationed in 1988.  They have responded 
that no records are found.  

Moreover, not only are there no contemporaneous records 
supporting the veteran's claim of an in-service neck injury, 
but the service medical records that are available cast doubt 
on his statements.  For example, he indicates that the 
accident occurred in August 1988 and that he was placed on 
light duty for the remainder of his military service.  There 
are two service medical records for treatment in September 
1988 for fallen arches of the feet and a wound on the forearm 
from playing football, and a November 1988 record for a 
superficial laceration on the thumb.  Therefore, there are 
1988 treatment records available, and despite the alleged 
serious nature of the in-service neck injury, they do not 
show relevant complaints.  Also, despite the claim of pain 
and light duty, these records show that the veteran remained 
physically able to play football.  If he had, in fact, been 
on light duty due to chronic neck pain since an injury in 
August 1988, it is reasonable to expect that he would have 
complained of it while seeking treatment for other problems 
and/or that he would have been unable to engage in strenuous 
physical activity such as football. 

Also important is the fact that there are no official records 
documenting the tank accident.  The veteran has reported that 
the tank incurred significant damage, enough that it was 
considered destroyed and removed from commission.  To the 
contrary, the U.S. Armed Services Center for Unit Records 
Research indicates that a review of ground incidents, for Ft. 
Irwin as the responsible station, involving military combat 
vehicles submitted by the U.S. Army Safety Center, dated from 
September 1987 to December 1988, did not corroborate the 
incident reported by the veteran.

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
cervical spine disorders were not caused by an in-service 
disease or injury.  Without evidence of sufficient probative 
value to support a finding of an in-service neck injury, 
there is a lack of persuasive medical opinion linking the 
diagnosed cervical spine disorders to military service.  
There is no benefit of the doubt that could be resolved in 
favor of the veteran.  

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the claimant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via a July 2003 letter.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 


The 2003 letter, which was the express VCAA notice, was also 
supplemented by other letters throughout the claims process 
that told the veteran what information and evidence was 
needed to substantiate the claim.  Even before enactment of 
the VCAA, the veteran was sent letters in April 1997 and 
February 1999 that asked him for information such as medical 
providers who had treated him for his neck disorder and 
details on the in-service tank accident.  Those two letters 
also advised him of evidence it was his responsibility to 
obtain and submit such as lay statements from people he 
served with that participated in or witnessed the accident.  
There were also letters such as the one in April 2001 that 
told him evidence VA had been unable to obtain. 

These letters, in their totality, advised the veteran what 
information and evidence was needed to substantiate the claim 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The Statement of the Case and the various Supplemental 
Statements of the Case (SSOCs) also notified the veteran of 
the information and evidence needed to substantiate the 
claim.

In this case, although the VCAA notice letters that were 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2001 and 2004 
was not given prior to the first AOJ adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran, most recently 
in December 2003.  That SSOC also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter.  
The Board notes he has indicated in several statements that 
he had no additional evidence to submit.  He has indicated 
that he does not have any service records in his possession.  
For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
evidence identified by the veteran.  The file contains the 
post-service private treatment records identified above.  The 
veteran has not indicated he has received any treatment at a 
VA medical facility.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  The Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  
Extensive efforts were made to obtain the veteran's complete 
service medical records from the National Personnel Records 
Center, and additional requests were made directly to the 
Army for records the veteran stated were missing.  From the 
responses received, it would be futile to make any more 
requests; all existing records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

The veteran was provided VA examination in 1998, with a 
medical opinion as to the etiology of his cervical spine 
conditions.  Further examination is not needed because there 
is no persuasive evidence that the claimed cervical spine 
condition may be associated with his military service.  This 
is discussed in more detail above.  In other words, any 
medical opinions offered now would not provide the evidence 
that is missing in this case - substantiation of the 
incurrence of a cervical spine disease or injury during 
service.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to service connection for cervical spine injury 
residuals is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



